Case 17-12868-SDM      Doc 41   Filed 11/05/18 Entered 11/05/18 10:24:02   Desc Main
                                Document     Page 1 of 1



             IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE NORTHERN DISTRICT OF MISSISSIPPI

   IN RE:        LASONDRA PAGE                         CASE NO. 17-12868
                 DEBTOR                                CHAPTER 13

                            CERTIFICATE OF SERVICE

     I, WILLIAM C. CUNNINGHAM, Attorney for debtor(s), do hereby certify that I
   have this day either mailed, a true and correct copy of the Notice of Motion to

   Suspend Plan Payments by United States mail, postage prepaid or electronically
   mailed through ECF to the following:

           Terre M. Vardaman
           VARDAMAN13ECF@gmail.com


           U.S. Trustee
           USTPRegion.05.AB.ECF@usdoj.gov

            ALL CREDITORS ON THE ATTACHED CREDITOR MATRIX

   DATED: November 2, 2018

                                                /s/ William C. Cunningham
                                                 WILLIAM C. CUNNINGHAM
                                                 ATTORNEY FOR DEBTOR(S)



   Prepared By:
   WILLIAM C. CUNNINGHAM
   ATTORNEY AT LAW
   817 2nd Avenue North
   Post Office Box 624
   Columbus, MS 39703
   Telephone: (662) 329-2455
   Facsimile: (662) 329-4411
   wccsinc@gmail.com
   MS Bar No. 7964
